DETAILED ACTION
Claims 1-9 are pending, and claims 3-8 are currently under review.
Claims 1-2 and 9 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Gao Chao on 8/12/2021 a provisional election was made without traverse to prosecute the invention of II, claims 3-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-2 and 9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the legal term “said”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
In claim 6, the recitations of “the chromium carbide content” should be corrected to “a chromium carbide content”.  In claim 7, the recitations of “the Si concentration” should be corrected to “a Si concentration”.  In claims 6 and 7 the recitations of “the raw material” should be corrected to “a raw material”.  In claims 4, 5, 6, and 8, the recitations of “the fine-grained austenitic steel” should be corrected to “a fine-grained austenitic steel”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 3-5 include the recitation “with a dissolved oxygen content of lower than 1 ppb” which is indefinite because it is unclear to the examiner whether the dissolved oxygen content is of the stainless steel being tested or of the testing environment.  Examples of why this is unclear include paragraph [0007 spec.] where it states the aim of the invention is a member that has “…insusceptibility to variation in dissolved oxygen content…” which seems to be 
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 3-4 include the recitation “slow strain rate” which is indefinite because the term “slow” is relative and unclear as to what specific speed, if any, the straining is limited to in the claim scope.  The examiner interprets the instant claim to be met by any speed absent a specific indication to the contrary.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 5 includes the recitation “a percent brittle fracture of lower than 6%...” which is indefinite because while the specification defines the percent brittle fracture as “the percentage of the brittle fracture surface area with respect to the total fracture surface area formed in a specimen ruptured by tensile stress” [0038 spec.], it is unclear to the examiner how the brittle fracture surface area is being distinguished from the rest of the fracture surface area (i.e. ductile fracture).  For example looking at Figure 11 of the instant application, it is unclear to the examiner what the 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 7 includes the recitation of “the variation in the Si concentration in said stainless steel is in the range less than ± 0.3 wt% with respect to the Si concentration of the raw material thereof, coarse-grained stainless steel” wherein the term “coarse-grained stainless steel” refers to the stainless steel prior grain refinement [0043 spec.] and the term “said stainless steel” is referring to a “fine-grained austenitic steel” which refers to the stainless steel after grain refinement [0043], given that no area is specified for the measurement it is unclear to the examiner if the “variation in the Si concentration” is referring to the entire steel or to a specific area such as the 30 µm line area as discussed in the specification [0056 spec.].  The examiner interprets the “variation in the Si concentration” to refer to the Si variation in any area of the steel that would be chosen for concentration analysis by one of ordinary skill because the specification describes measuring the concentration and only mentions line analysis as an example [0041 spec.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leinonen (WO 2013107922 A1, US 10329649 B2 referred to herein as English equivalent) in view of Kondo et al. (US 3623920 A).
Regarding claims 3 Leinonen discloses an austenitic stainless steel product having a composition [Table 1.1 Leinonen] with a balance of iron and impurities (Col. 7 lines 60-64) as seen in Table 1.  The examiner notes that the aforementioned composition falls within the claimed composition range such that the composition anticipates the range.  See MPEP 2131.03(I).
Leinonen does not expressly teach “a tensile strength × elongation balance of 17000 MPa% or higher in a slow strain rate test at a temperature of 325°C and a pressure of 15 MPa with a dissolved oxygen content of lower than 1 ppb” as disclosed in claim 3.  However, the examiner submits that a stainless steel product having the claimed tensile strength × elongation balance would flow naturally from following the suggestion of Leinonen in view of Kondo et al. as explained below.  Specifically, the instant application achieves its claimed properties by creating a steel sheet with a grain size of 2.67 µm and then annealing said steel sheet at 700°C for 48 hours or longer [Table 1 spec.], Leinonen discloses a steel sheet with grains smaller than 10µm [Table 1.3 Leinonen] and Kondo et al. discloses a method of heat treating austenitic stainless steels with an overlapping temperature and duration with the instant application, between 500-800°C (Col. 3 lines 14-17 Kondo et al.), with 700°C as a specific example (Col. 4 lines 30-33 Kondo et al.) for 48-140 hours [Table 1 Kondo et al.], for the purpose of precipitating chromium carbides to reduce the embrittlement 
Regarding claim 4 the instant specification discloses similarly with claim 1 the steels that underwent an additional annealing step of 700°C meet the claimed property of claim 4 [Table 1 spec.] and so as with claim 1 the claimed feature of claim 4 would flow naturally following the suggestion of Leinonen in view of Kondo et al.
Regarding claim 5 the instant specification discloses that the fine-grained stainless steel exhibits, both prior to and after the additional annealing process, a percent brittle fracture of 5% or lower [0047] with specific examples shown in [Table 1 spec.], and so as with claim 1 the claimed feature of claim 5 would flow naturally following the suggestion of Leinonen in view of Kondo et al.
Regarding claim 6 as discussed above the term “coarse-grained stainless steel” refers to the stainless steel prior to grain refinement [0043 spec.] and the term “said stainless steel” is referring to a “fine-grained austenitic stainless steel” which refers to the stainless steel after grain refinement [0043 spec.], “fine-grained” is defined as having an average grain size of 10 µm 
Leinonen discloses a sample, A304 1A [Table 1.3 Leinonen] which undergoes cold-rolling with a reduction ratio of 75%, an annealing temperature of 670°C, a retention time of 10 minutes, and a resulting grain size of 1.0 µm, this meets the cold rolling and annealing steps of the instant application and so would reduce the chromium carbide with respect to the coarse-grained stainless steel in the same manner as in the instant application.  Therefore claimed feature of claim 6 would flow naturally from following the suggestion of Leinonen in view of Kondo et al.
Regarding claim 7 as discussed above the term “coarse-grained stainless steel” refers to the stainless steel prior to grain refinement [0043 spec.] and the term “said stainless steel” is referring to a “fine-grained austenitic steel” 
Leinonen discloses cold-rolling samples with a reduction ratio of 75% [Table 1.3 Leinonen] which would lead to the initial Si variation with respect to the coarse-grained steel as the instant application discussed which would then be relieved to meet claim 7 when annealed from 600-750°C and so the claimed features of claim 7 would flow naturally from following the suggestion of Leinonen in view of Kondo et al.
Regarding claim 8 Kondo et al. teaches that austenitic stainless steels are used in nuclear reactors (Col. 1 lines 30-40).
Table 1.
Element
Claims 3 and 7 (wt. %)
Leinonen (wt. %)
Kondo et al. (wt. %)
C
0.15 or less
0.024
0-0.25
Si
1.00 or less
0.72
0-3.0
Mn
2.0  or less
1.60
0-2.0
Ni
6.0-14.0
10.2
6.0-22.0
Cr
16.0-22.0
18.2
16.0-26.0

3.0 or less
N/A
0-4.0
P
N/A
0.027
0-0.20
S
N/A
0.002
0-0.06
N
N/A
N/A
0-0.25
Fe and impurities
Balance
Balance
Balance


Table 2.

Annealing temperature (°C)
Annealing duration (hours)
Instant application
600-700
48 or more
Kondo et al.
500-800
48-140


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189.  The examiner can normally be reached on M-F 0730-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/MAXWELL XAVIER DUFFY/Examiner, Art Unit 4181                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734